Citation Nr: 0813499	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture, little finger, right hand.

2.  Entitlement to service connection for a left ankle 
condition


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
December 2004 rating decision by the Department of Veterans 
Affairs (VA)  Regional Office in Waco, Texas.

In March 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In March 2008, the veteran notified the Board of his 
desire to withdraw the appeal of entitlement to an evaluation 
in excess of 20 percent for residuals, fracture, little 
finger, right hand.

2.  A left ankle condition was first demonstrated many years 
after service and is not related to active service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on 
the issue of entitlement to an increased evaluation for 
residuals of frostbite, by the appellant have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  Service connection for a left ankle condition is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a September 2004 letter, the RO notified the veteran of 
the evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist with 
the development of the claim and advised the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The record in this case includes 
service medical records and VA and private treatment records. 
The veteran has not identified any outstanding records that 
are pertinent to the development of this claim.

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
a medical examination is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, because the 
record does not establish that a left ankle injury occurred 
in service or may be associated with an in-service injury or 
event, a VA examination is not necessary.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
left ankle condition. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical records reflect that the veteran has a current 
diagnosis of post-traumatic arthritis of the subtalar joint.  
Thus, the first Hickson requirement that of a current 
diagnosis, is satisfied.  

With regard to the second Hickson requirement of evidence of 
in-service incurrence, service medical records are negative 
for any treatment or diagnosis of a left ankle condition.  
The November 1968 separation examination did not note any 
history of a left ankle injury.  The lower extremities were 
evaluated as clinically normal.   

In this case, the veteran's testimony and the lay statements 
submitted by the veteran provide the only evidence of an in-
service ankle injury.  The veteran contends that he injured 
his left ankle and his right hand in a fall in 1967 and 
contends that the service medical records support this 
contention.  

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  

Medical evidence of treatment for the left ankle is first 
shown in 2002, over 30 years after separation from service.  
X-rays of the left ankle in October 2002 were normal.  In a 
podiatry clinic note of February 2003, it was noted that the 
veteran reported pain in the left ankle.  He reported no 
history of trauma or injury but remembered jumping into a 
ravine while in service and twisting his ankle in service.  
He stated that the pain was not constant but was occasional.  
On a podiatry consult in August 2004, it was noted that the 
veteran had had complaint of ankle pain the previous year but 
that x-rays and CT scans were negative. 

The medical evidence does not support a finding that the 
veteran developed an ankle disorder as a result of service.  
He relates a twisted in ankle in 1967 with no further 
treatment until 2002.  This lengthy period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Given this 
lack of evidence of treatment for a left ankle condition 
during service or for many years following service, the Board 
finds that the veteran's lay statements are not sufficient to 
establish service incurrence of a left ankle injury.  

With respect to the last Hickson requirement, that of a 
medical nexus to service, the record contains one medical 
opinion regarding the etiology of the veteran's left ankle 
disability.  In a letter dated in November 2006, Dr. M.R.D., 
M.D., indicated that the veteran has post-traumatic arthritis 
in the subtalar joint.  Dr. M.R.D. opined that the veteran's 
left ankle condition is more likely than not related to an 
injury the veteran suffered in the military in 1967.

The Board notes that the opinion provided by Dr. M.R.D. is 
based on the veteran's reported history of in-service injury.  
The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  The Court has held that 
reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran. Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
In this case, the Board rejects the medical opinion because 
the veteran's report of an in-service injury is contradicted 
by the service medical records which do not show any 
complaints, treatment or diagnoses of a left ankle condition 
and the postservice medical records which do not indicate the 
presence of an ankle disability in the 30 plus years 
following service.  

For the reasons set forth above, the Board finds that service 
connection for a left ankle condition is not warranted.  
While there is evidence of a current left ankle disability 
and of a medical nexus based on the veteran's reported 
medical history, service incurrence of a left ankle injury 
has not been established.  In reaching this determination, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine, but as there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
ankle condition, the claim must be denied.


ORDER

The appeal for an increased evaluation for residuals, 
fracture, little finger, right hand, is dismissed.

Service connection for a left ankle condition is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


